Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-10, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Phua (US 9,046,120).  Phua discloses a thread-forming screw (20) comprising a shank (22) with a circular asymmetric thread having a straight load-bearing flank (34) with a flank angle of between 1 and 30 degrees which is inclusive of the claimed ranges and a straight counter-flank (32) with a counter-flank angle of between 10 and 60 degrees which is also within the claimed ranges.  The ratio of counter-flank to the load-bearing flank is between 1.5 and 2.5 which is inclusive the “particular” angles claimed.  The ranges disclosed are also inclusive of the load-bearing and counter-flank within the claimed ratio and the claimed range relative to an angle bisector.  The flanks form a transition at the tip (b) which is between 0.01 and 0.2 times the pitch (P) according to the values in Figs. 11 and 12.  There is fillet (36) formed at the thread bottom.  And in regards to claims 12, 13 and 17 since the pitch of a metric thread is not defined it is read as what is required for Phua to meet the claimed ranges.  Further in regards to claim 17, the screw in Phua is made of a hardened steel and the connection with light .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Phua.  Phua does not disclose the ratio of pitch to inner and outer diameter within the claimed range but, in looking at the dimensions in Figs. 11 and 12 the ratios disclosed in Phua are only slightly outside the claimed ranges.  Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to experiment with the dimensions to find optimal values for different applications which would be inclusive of the claimed ratio for similar light metal applications.  

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Phua as applied to claims 1, 3 and 5 above, and further in view of Kajita (US 6,672,813).  Kajita discloses a thread-formed screw similar to Phua but Kajita further discloses a tip radius (R1) of 0.1mm which is within the claimed range of <0.15 and Kajita also discloses the thread bottom to have different radius (R2 and R3) which are 0.4 and 0.55mm which together are <1.0mm and only slightly outside the claimed range.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to make the tip of Phua 0.1mm and thread bottom 0.95mm as disclosed in Kajita and experiment with the ratio of bottom .

Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Phua as applied to claims 1 and 3 above, and further in view of De Vellier (US 2,827,820).  Phua does not disclose the screw having a thread beginning and an attachment tip.  De Vellier discloses a thread-forming screw where in the embodiment shown in Fig. 3 the screw is shown to have an asymmetrical thread (6) with a beginning thread having the same shape which tapers conically from an attachment tip to a full thread within 2 windings and the attachment tip tapering to <0.95 times the shank diameter (5).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the screw of Phua with a beginning thread and an attachment tip as disclosed De Vellier in order to facilitate the insertion of the screw within a hole.

Response to Remarks
Applicant argues the rejections under 112(b) but, those arguments are moot because the rejected limitations have been deleted from the claims.  The 112 rejections have been withdrawn.

The amendments to the claims essentially put them back into the form filed on 7/30/2020 except with claim 12 incorporated into claim 1 and the addition of new claim 22.  Therefore, basically the same rejection is reapplied taking into account new claim 22.  New claim 22 includes the features of claim 2 and is rejected on the same grounds as claim 2.

Applicant argues that Phua does not disclose the core diameter 0.8 to 0.95 times a core diameter of a metric thread of the same nominal diameter.  In response, the examiner disagrees 

Applicant argues claim 2 and new claim 22 would not be obvious over Phua because the person of ordinary skill in the art would not find it obvious to modify the ratios when the ratios Q1 and Q2 are considered at the large and small diameter extremes.  In response, the examiner agrees that at the extremes of both the external and core diameters disclosed in Phua Q1 and Q2 are not that close to what is claimed.  However, this assumes that the pitch remains constant since the ratios Q1 and Q2 are Diameter/Pitch.  In Phua, both the diameter and pitch are disclosed so the examiner agrees that both Phua’s Q1 and Q2 as calculated by the applicant are correct.  But the examiner finds no evidence that the range of Q1 and Q2 as claimed are calculated with a constant pitch value to support the claimed range for Q1 and Q2 are as a result of variations in diameter.  The claimed range could just as well have been the result of a pitch variation or both pitch and diameter.  Therefore, the person of ordinary skill in the art would have recognized to experiment with small variation in both diameter and/or pitch to achieve the claimed optimal range when the fastener is for use in similar light metal applications.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677